Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1,3 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi (U.S. 2004/0228646) in view of Yamashita (U.S. 9,671,753).
	Sekiguchi teach an image forming apparatus 100 including a support frame having a first front support portion 119 and a second rear support portion 9 located more rearward than the first support portion, a rear cover 8 disposed more rearward of the second rear support portion 9 to form the exterior of the image forming apparatus, electric component unit 100 having circuit boards 3 and 4 located between the second rear support portion and the rear cover, a duct unit 5 having an intake at the second support member and an exhaust port 5a/85 at the rear cover, and a fan 7 disposed more rearward than the second support portion for forming an airflow between the intake port and the exhaust port in order to cool the circuit boards. See Fig.s 1(a), 1(b)), par. 30-34. 
	Specifically Sekiguchi teach all that is claimed except the air intake port being located more frontward than the second support member. 
Yamashita teach an image forming apparatus 10 (Fig.2,6) comprising an air inlet 29 on a front cover 141, a rear support member 15, and a rear cover 142; the support member 15 and the rear cover having a circuit board 78 disposes between them, a cooling device including a duct 83 having an air intake port 91, and fans 81,82 so as to create an air flow from the interior of the image forming apparatus located in a first space 51 to a second space 52 including the control board in order to cool the components of the apparatus. It is noted the air intake port 91 is more frontward than the support member 15 located nearer to the rear cover 142. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sekiguchi’s intake port to be more forward of the second support member (more toward the interior of the image forming apparatus)  since this would be better positioned to capture the heat emitted from the fixing device/interior components to the exhaust port without the heat affecting the other components of the apparatus (i.e. it is better to capture the heat closer to the source rather than let is migrate to the rear of the apparatus). 
Regarding claim 3, the electric component unit 100 has another intake port 84 to allow air to flow into the duct unit via airpath B (see Fig.5); the air intake 84 located below the air outlet 5a/85 on the rear cover (see Fig.2).

3.	Claims 2,4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the second support portion having an opening in which the duct unit is inserted where the intake port of the duct unit is located more frontward than the center of the image forming apparatus is not taught or suggested by the prior art of record.
Regarding claim 4, the cover having another exhaust port located above the intake port of the duct unit is not taught or suggested by the prior art of record. 
Regarding claim 5, the support frame having a bottom plate that the first and second support portions are fixed and the duct unit being fixed to the bottom plate is not taught or suggested by the prior art of record.
Regarding claims 6-10, the image forming apparatus having a first housing to house an image forming unit, a second housing to house a fixing unit to fix the toner image to the sheet and being disposed next to the first housing, and the support frame supporting the fixing unit in the second housing is not taught or suggested by the prior art of record. 

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Setoriyama et al., Satou, Hashizume et al., Kobayashi, Kiyosumi, Shiomi,  Kitajima et al. (EP)  all teach various cooling arrangements for cooling circuit boards within an image forming apparatus. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852